Citation Nr: 0814962	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  01-02 770	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
dementia praecox, paranoid, in remission, to include whether 
a July 1945 RO decision that reduced the disability 
evaluation from 50 percent to 30 percent involved clear and 
unmistakable error (CUE).  

REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The veteran had active service from October 10 1042 to 
October 22, 1942, and from June 1943 to January 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and November 2005 RO 
rating decisions.  The December 2001 RO decision restored 
service connection for dementia praecox, paranoid, in 
remission, and assigned a noncompensable rating, effective 
December 1, 1947.  In September 2003, the Board remanded this 
appeal for further development.  

The January 2005 RO decision determined that a July 1945 RO 
decision that reduced the disability evaluation for dementia 
praecox, paranoid, in remission, from 50 percent to 30 
percent did not involve CUE.  A September 2004 motion to 
advance the case on the Board's docket was granted by the 
Board in December 2004.  

In an August 2005 decision, the Board denied the veteran's 
claim that there was CUE in a July 1945 RO decision that 
reduced the disability evaluation for dementia praecox, 
paranoid, in remission, from 50 percent to 30 percent.  The 
Board also denied a compensable rating for dementia praecox, 
paranoid, in remission, for the period prior to April 30, 
1999, and granted a 70 percent rating for dementia, praecox, 
paranoid, in remission, for the period since April 30, 1999.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  An 
October 2007 Court order vacated the Board's August 2005 
decision and dismissed the veteran's appeal for lack of 
jurisdiction due to his death in June 2006.  





FINDINGS OF FACT

1.  The veteran died on June [redacted], 2006.  

2.  In an October 2007 order, the Court vacated the Board's 
August 2005 decision and dismissed the appeal for lack of 
jurisdiction.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal on June [redacted], 2006.  The VA Secretary notified the Court 
of his death in September 2007.  In its October 2007 order, 
after receiving notice that the veteran had died, the Court 
vacated the August 2005 Board decision, dismissed the appeal, 
and returned the case to the Board.  In July 2006, the Board 
received a copy of the veteran's death certificate.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


